Citation Nr: 1439800	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from September 1993 to February 1994 and from June 1994 to February 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

During his November 2012 hearing, the Veteran testified that his service-connected lumbar spine DDD and right knee DJD have increased in severity since his June 2011 VA examination.  He reported flare-ups with incapacitating episodes of back pain, shooting pains down his legs, and right knee instability.  In light of the allegations of worsening (which he is competent to report), contemporaneous examinations are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Furthermore, the most recent (private) treatment record in the file is from April 2009.  Any updated private treatment records are pertinent evidence that the AOJ must attempt to secure on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received, for lumbar spine DDD or right knee DJD since April 2009, and to provide authorization forms for VA to secure records of all such evaluations and treatment from any private providers.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified. 

2.  After the development ordered above is completed, the AOJ should arrange for orthopedic and neurologic examinations of the Veteran to determine the current severity of his lumbar spine DDD and right knee DJD.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, and should specifically include range of motion studies, active and passive, of the low back and right knee.  

The examiner must note any additional functional limitations due to such factors as pain, use, etc.  The examiner should specifically comment on the Veteran's reported neurological (lumbar spine) and instability (right knee) symptoms, as well as any further functional limitations during flare-ups (including whether flare-ups of back pain are incapacitating, requiring prescribed bedrest).

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claims for increase.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board.	

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

